275 F.3d 1126 (D.C. Cir. 2002)
Sonya G. Stewart, Appellantv.Donald L. Evans, in his official capacity as Secretary of Commerce, et al., Appellees
No. 01-5036
United States Court of Appeals  FOR THE DISTRICT OF COLUMBIA CIRCUIT
Argued November 19, 2001Decided January 11, 2002

[Copyrighted Material Omitted]
Appeal from the United States District Court  for the District of Columbia (No. 00cv01241)
Larry Klayman argued the cause and filed the briefs for  appellant.
Kathleen A. Kane, Attorney, U.S. Department of Justice,  argued the cause for appellees.  With her on the brief were  Kenneth L. Wainstein, U.S. Attorney at the time the brief  was filed, and Marleigh D. Dover, Attorney.
Before:  Ginsburg, Chief Judge, Rogers and Garland,  Circuit Judges.
Opinion for the Court filed by Chief Judge Ginsburg.
Ginsburg, Chief Judge:


1
Sonya Stewart, an employee of the  Department of Commerce, sued the Secretary of Commerce  and two departmental employees, alleging that another employee discriminated against her because of sex by berating  her with profanity in a phone conversation, and that when she  filed a complaint the Department retaliated against her in  various ways, all in violation of Title VII of the Civil Rights  Act of 1964.  She also alleged that the two employees illegally  searched her private documents pertaining to the discrimination complaint, in violation of the Fourth Amendment to the  Constitution of the United States.  The district court granted  the defendants' motion to dismiss.


2
We affirm the judgment of the district court dismissing the  Title VII claims -sexual harassment and retaliation -for  the reasons stated in the Memorandum Opinion filed by the  district court and appended hereto.  We reverse the judgment of the district court dismissing Stewart's Fourth  Amendment claim, and remand that aspect of the case to the  district court for further proceedings.

I. Background

3
Sonya Stewart, an employee at the Department of Commerce, alleges that Frank DeGeorge, when he was Inspector  General of the Department, berated her with a tirade of  profanity in a telephone conversation on May 3, 1996.  Stewart reported the incident to an equal employment opportunity  counselor within the Department and eventually filed a formal complaint. Thereafter the Equal Employment Opportunity Commission investigated the situation, and the Department ultimately notified Stewart that her claim had been  rejected.


4
According to Stewart, between the time she first reported  the incident and the time she received the Department's final  decision, the Acting General Counsel of the Department, Sue Esserman;  the Assistant General Counsel for Administration,  Barbara Fredericks;  and the Chief of the Employment Law  Division, Kathleen Taylor, all engaged in various acts of  retaliation against her.  Stewart also claims to have kept  detailed notes about the initial incident and the acts of  retaliation, including notes about "strategies for pursuing her  claim."  Stewart says she initially kept these notes and  related documents in her office at the Department but later  agreed to give them to John Sopko, Chief Counsel of the  Special Matters Unit, to be kept in part in a safe and in part  in a locked cabinet.  Stewart claims she agreed to give Sopko  the documents only upon being assured that no one, including  specifically Fredericks and Taylor, would see them.  Fredericks and Taylor knew about this arrangement but nonetheless  reviewed the files while Stewart was on sick leave in August,  1998.


5
In February, 2000 Stewart sued the Department under  Title VII for the abusive comments and the retaliation, and  sued Fredericks and Taylor under the Fourth Amendment  for reading her private papers.  The district court granted  the defendants' motions to dismiss the claims.  The court  reasoned that the Civil Service Reform Act, 5 U.S.C.   2301-2305, which established a system of administrative  remedies for improper actions by supervisors in the federal  workplace, precludes Stewart from recovering under the  Fourth Amendment for the allegedly illegal search.  The  court also ruled that the profane tirade to which she was  allegedly subjected did not constitute sex discrimination, and  that none of the alleged acts of retaliation constituted an  "adverse employment action" under Title VII.  Stewart appeals in all respects.

II. Analysis

6
The Civil Service Reform Act, which identifies certain  prohibited "personnel actions" in the federal civil service and  creates administrative remedies for the benefit of any employee subjected to such an action, by implication also precludes an aggrieved employee from suing the Government or a fellow employee for damages for engaging in such action. Bush v. Lucas, 462 U.S. 367 (1983).  In Bush, the Supreme  Court held that an employee of the federal government may  not recover damages when his superior improperly disciplines  him for exercising his rights under the First Amendment  because "such claims arise out of an employment relationship  that is governed by comprehensive procedural and substantive provisions giving meaningful remedies against the United  States," referring to the CSRA. 462 U.S. at 368.  The Court  reasoned that to "creat[e] ... a new judicial remedy for the  constitutional violation at issue" would disrupt the "elaborate  remedial system that has been constructed [by the Congress]  step by step, with careful attention to conflicting policy  considerations."  Id. at 388.


7
Fredericks and Taylor maintain that if the CSRA precludes  a Bivens action based upon an alleged violation of the First  Amendment, then it must similarly preclude Stewart's Bivens  action based upon an alleged violation of the Fourth Amendment.  Stewart replies by pointing out that in footnote 28 in  Bush the Court explicitly distinguished a warrantless search  from a violation of the First Amendment:  "Not all personnel  actions are covered by this system....  [C]ertain actions by  supervisors against federal employees, such as wiretapping,  warrantless searches, or uncompensated takings, would not  be defined as 'personnel actions' within the statutory  scheme."  Id. at 385 n.28.  Because, Stewart argues, a warrantless search falls outside the condemnation (and, we presume, the approbation) of the statutory scheme, that scheme  cannot preclude a Bivens action based upon such a search. Cf.  Carlson v. Green, 446 U.S. 14, 20-21 (1980) (holding that the  Federal Tort Claims Act does not preclude actions for violation of rights under the Constitution).


8
A district court in this circuit accepted the precise argument Stewart advances, McGregor v. Greer, 748 F. Supp. 881,  889 (1990), but the Ninth Circuit took the opposite view in  Saul v. United States, 928 F.2d 829, 839 (9th Cir. 1991) ("We  do not think the footnote [in Bush] was meant to decide  whether every allegation that a supervisor has subjected a  federal employee to a warrantless search is barred from appeal under the CSRA.  Read in context, the footnote  indicates only that CSRA remedies, while comprehensive, are  not infinitely so").  We agree with the district court in  McGregor.  The disputed footnote in Bush is appended to the  Supreme Court's analysis of the comprehensiveness of the  statutory scheme.  The Court held that the CSRA precludes  a Bivens action based upon a violation of an employee's First  Amendment rights because the statute covers such a violation  (regardless whether it provides a remedy for it).  By noting  that a warrantless search is not a "personnel action[ ] ...  covered by this system," and stating that such a search does  not fall "within the statutory scheme," Bush virtually compels  the conclusion that the Act does not preclude a Bivens action  for a warrantless search.


9
Fredericks and Taylor contend that Stewart's lawsuit  should be dismissed even if it is not precluded by the CSRA,  but their arguments are not persuasive.  First, the defendants suggest that Stewart must exhaust her remedies under  the CSRA before bringing a Bivens action.  This makes no  sense:  The reason the CSRA does not preclude Stewart's  lawsuit is precisely that the statute is not concerned with the  conduct of which she complains;  we cannot ask Stewart to  exhaust an administrative remedy that does not exist.


10
Second, the defendants maintain that Stewart lacked a  legitimate expectation of privacy in the places they  searched -or at least that such an expectation was not  clearly established -and that the defendants are therefore  shielded from liability by a qualified immunity.  But the very  case Fredericks and Taylor cite in support of this proposition -O'Connor v. Ortega, 480 U.S. 709 (1987 ) -precludes  dismissal of Stewart's complaint.  O'Connor holds that an  unreasonable search in the workplace violates the Fourth  Amendment, and that the inquiry into reasonableness must  be made on a case-by-case basis.  Just as the Court in  O'Connor remanded the matter for further proceedings because "the record was inadequate for a determination on  motion for summary judgment of the reasonableness of the  search and seizure," 480 U.S. at 727, so must we remand this  case, which did not even get to the summary judgment stage.  Without knowing more about the circumstances surrounding  the search, a court simply cannot assess whether it was  reasonable.

III. Conclusion

11
For the foregoing reasons, the judgment of the district  court is affirmed in part and reversed in part, and the Fourth  Amendment claim is remanded to the district court for further proceedings.


12
So ordered.

APPENDIX
Sonya G. Stewart, Appellant

13
v.


14
William Daley, in his official capacity as Secretary of Commerce, et al., Defendants

OPINION
February 6, 2001

15
HUVELLE, District Judge.

MEMORANDUM OPINION

16
Before the Court is defendant's Motion for Judgment on  the Pleadings, plaintiff's Opposition and defendant's Reply. Having considered the pleadings, the Court concludes that  defendant's motion should be granted and the above complaint shall be dismissed with prejudice on the grounds that  plaintiff has failed to state a cause of action for harassment  and retaliation under Title VII.

FACTUAL BACKGROUND

17
Ms. Sonya Stewart is employed by the Department of  Commerce (DOC).  In May 1996 she was the Director for  Executive Budgeting and Assistance Management in the Office of the Secretary of Commerce.  While there, Ms. Stewart  worked with numerous DOC officials, including Frank DeGeorge, then the DOC Inspector General.  Ms. Stewart alleges that prior to May 3, 1996, Mr. DeGeorge had made  inappropriate sexual advances toward her and invited her out  for drinks.  Ms. Stewart also alleges the Mr. DeGeorge  treated other females at DOC in a similar manner.


18
According to the complaint, on May 3, 1996, Mr. DeGeorge  contacted Ms. Stewart to discuss a disbursement of $141,000  made by the DOC to the Internal Revenue Service pursuant  to a tax levy imposed on a financially troubled federal assistance recipient.  During the call, Ms. Stewart alleges that Mr.  DeGeorge used offensive profanities, including the following:  "...you're a fucking idiot...;"  "...you are full of shit...;" "...can't you fucking read...;"  "...fuck the goddamn  memo...;"  "...just between us girls...;"  "...I want to  know where your fucking head was at...;"  and "...I don't  have to listen to your fucking bullshit."  Mr. DeGeorge also  allegedly said that Ms. Stewart would "rue the day [she] ever  did this to [him]" and that "somebody's going to pay for this." Complaint, p 14.


19
On May 8, 1996, Ms. Stewart contacted a DOC Equal  Employment Opportunity counselor regarding her telephone  call with Mr. DeGeorge.  On February 26, 1997, the EEOC  began an investigation of Stewart's claim.  Ms. Stewart alleges that other DOC officials, specifically Acting General Counsel Sue Esserman, Assistant General Counsel for Administration Barbara S. Fredericks, and Employment Law Division  Chief Kathleen J. Taylor, slowed the investigation by refusing  to meet with EEOC investigators.  The EEOC investigation  was completed on November 18, 1997.  Ms. Stewart requested a final agency decision on December 11, 1997.  On September 24, 1999, the DOC rejected Ms. Stewart's claim and  issued a formal decision on November 24, 1999.


20
Ms. Stewart alleges that between May 8, 1996 and November 24, 1999, Esserman, Fredericks and Taylor retaliated  against her for filing her EEO complaint.  The alleged acts of  reprisal included:  (1) interfering with Ms. Stewart's nomination for a Presidential Rank Meritorious Award;  (2) causing  Ms. Stewart's removal as a recommending member of a  screening panel for candidates for the DOC's Director for  Civil Rights;  (3) interfering with Ms. Stewart's appointment  as Acting Deputy Assistant Secretary for Administration;  (4)  intentionally creating the appearance that Ms. Stewart was  involved in violations of court orders and obstruction of  justice;  (5) falsely implicating Ms. Stewart in wrongdoing  regarding the federal assistance recipient, Cordoba Corporation;  and, (6) refusing to cooperate with the EEOC investigation of Ms. Stewart's claim.

DISCUSSION
I. Legal Standard

21
Under Fed. R. Civ. P. 12(c), a motion for judgment on the  pleadings shall be granted if the moving party demonstrates  that "no material fact is in dispute and that it is 'entitled to  judgment as a matter of law.' "  Peters v. Nat'l R.R. Passenger Corp., 966 F.2d 1483, 1485 (D.C. Cir. 1992) (citations  omitted).  In considering a motion for judgment on the  pleadings, the Court should "accept as true the allegations in  the opponent's pleadings" and "accord the benefit of all  reasonable inferences to the non-moving party."  Haynesworth v. Miller, 820 F.2d 1245, 1249 n.11 (D.C. Cir. 1987)  (citations omitted).

II.  Legal Analysis

22
A. Hostile Work Environment Claim Plaintiff has conceded that her hostile work environment  claim rests solely on the telephone call between herself and  Mr. DeGeorge on May 3, 1996.  Plaintiff's Opposition to  Defendants' Motion to Dismiss, at 11-12.1  Therefore, the  allegations of prior sexual advances and inappropriate conduct can serve only as background information, and Ms.  Stewart's claim can only succeed if the telephone call outlined  in her EEO complaint satisfies the requirements of sexual  harassment.


23
Title VII does not prohibit all forms of workplace harassment, only those directed at discrimination because of sex. See Oncale v. Sundowner Offshore Serv., Inc., 523 U.S. 75, 80  (1998).  Furthermore, workplace harassment does not violate  Title VII merely because the "words used have sexual content  or connotation," but only if members of one sex are disadvantaged in the terms or conditions of their employment because  of the harassment.  Id.  Title VII is not a "general civility  code for the American workplace," id. at 80, nor does it serve  as a remedy for all instances of verbal or physical harassment, for it does not "purge the workplace of vulgarity." Baskerville v. Culligan Int'l Co., 50 F.3d 428, 430 (7th Cir.  1995).


24
Applying these principles to the facts as set forth by  plaintiff, the Court concludes that Mr. DeGeorge's language  during their telephone conversation cannot reasonably be  construed as having any sexual connotation or having been  motivated by a discriminatory animus.  By plaintiff's own  admission, Mr. DeGeorge "reacted angrily concerning a disbursement of approximately $141,000 to the IRS on behalf of  Cordoba."  Compl. p 12.  There is, however, nothing to support or corroborate plaintiff's assertion that DeGeorge's inappropriate behavior constituted harassment based on Ms.  Stewart's sex.  On the contrary, it is undisputed that Mr.  DeGeorge was enraged with plaintiff's handling of the Cordoba matter because of her failure to obtain written approval  for the disbursement from his office.  As a result, he used  offensive and inappropriate language while speaking with Ms.  Stewart.  However, there is no basis upon which to infer from  the telephone call that Mr. DeGeorge's hostility was motivated by Ms. Stewart's sex.  In Neuren v. Adduci, Mastriani,  Meeks & Schill, the D.C. Circuit held that a supervisor's use  of vulgarity in an employee's performance evaluation was  "obviously grounded in gender-neutral concerns about [plaintiff's] interpersonal relations with co-workers, rather than discriminatory considerations."  43 F.3d 1507, 1513 (D.C. Cir.  1995).  Similarly, DeGeorge's use of profanity in the May 3rd  telephone conversation reflected gender-neutral concerns  about Ms. Stewart's mishandling of the Cordoba disbursement, and as noted, Title VII does not provide a cause of  action for "ordinary tribulations of the workplace."  Faragher  v. City of Boca Raton, 524 U.S. 775, 788 (1998).


25
Even if Mr. DeGeorge's use of profane language could  arguably be characterized as sexual harassment, which it  cannot, a single telephone call is not sufficiently severe and  pervasive to constitute a hostile work environment.  The D.C.  Circuit has held that "not all abusive behavior, even when it is  motivated by discriminatory animus, is actionable.  Rather a  workplace environment becomes hostile for the purposes of  Title VII only when offensive conduct 'permeate[s] [the workplace] with discriminatory intimidation, ridicule, and insult  that is sufficiently severe or pervasive to alter the conditions  of the victim's employment.' "  Barbour v. Browner, 181 F.3d 1342, 1347-48 (D.C. Cir. 1999) (quoting Oncale, 523 U.S. 78).


26
In determining whether harassment rises to this level,  courts should consider the frequency of the harassing conduct, its severity, whether it is physically threatening or  humiliating, and whether it unreasonably interferes with an  employee's work performance.  Harris v. Forklift Sys., Inc.,  510 U.S. 17, 21-23 (1993).  Except in extreme circumstances,  courts have refused to hold that one incident is so severe to  constitute a hostile work environment.  See Tatum v. Hyatt  Corp., 918 F. Supp. 5, 7 (D.D.C. 1994) (citations omitted). Even a few isolated incidents of offensive conduct do not  amount to actionable harassment.  See, e.g., Hopkins v. Baltimore Gas & Electric Co., 77 F.3d 745, 753 (4th Cir. 1996)  (holding that the fact that alleged incidents were spread over  a seven-year period suggested that the harassment was not  sufficiently pervasive to established Title VII liability);  Baskerville, 50 F.3d at 430 (holding that nine incidents spread over  seven months did not constitute sexual harassment because  the supervisor never touched employee and incidents were  not sufficiently severe or pervasive).


27
Applying these principles to plaintiff's claim of sexual  harassment, it is clear that plaintiff cannot, as a matter of  law, prove a prima facie case.  To maintain a hostile work  environment claim, Ms. Stewart must prove that the discriminatory conduct was "sufficiently severe and pervasive to alter  the conditions of [her] employment and create an abusive  working environment."  Harris, 510 U.S. at 23.  Ms. Stewart's claim amounts to only one isolated incident of alleged  sexual harassment.  In Tatum, this court held that an isolated incident did not so alter the plaintiff's employment conditions as to create a hostile work environment.  See 918 F. Supp. at 7.  In that case, the plaintiff's co-worker unexpectedly wrapped his arms around the plaintiff's neck and  body, rubbed against her as if to simulate sex, made comments about her physical attractiveness, and placed a piece of  ice in plaintiff's skirt pocket.  Id. at 6.  While the offending  employee's actions were deplorable, the court held that this  incident, without more, did not create a hostile work environment.  Id. at 7.


28
The harassment complained of here is not nearly as serious  as the incident alleged in Tatum.  Mr. DeGeorge did not  physically accost Ms. Stewart.  His verbal barrage of profanity was not sexually suggestive in any way or otherwise  related to or caused by plaintiff's gender.  Ms. Stewart's  claim of hostile work environment must, therefore, fail for the  alternative reason that the incident complained of is not the  type of severe and pervasive sexual harassment prohibited by  Title VII.

B. Retaliation Claim

29
Ms. Stewart alleges that the defendant retaliated against  her in violation of Title VII.  In order to state a prima facie  case of retaliation, plaintiff must demonstrate:  (1) that she  engaged in a statutorily protected activity;  (2) that the  employer took an adverse personnel action;  and (3) that a  causal connection existed between the two.  Brown v. Brody,  199 F.3d 446, 452 (D.C. Cir. 1999).  To establish an adverse  personnel action in the absence of diminution of pay or  benefits, plaintiff must show an action with "materially adverse consequences affecting the terms, conditions, or privileges of employment."  Id. at 457.  An "employment decision  does not rise to the level of an actionable adverse action ...  unless there is a tangible change in the duties or working  conditions constituting a material employment disadvantage." Walker v. WMATA, 102 F. Supp. 2d 24, 29 (D.D.C. 2000)  (citation omitted);  see also Burlington Indus., Inc. v. Ellerth,  118 S. Ct. 2257, 2268-69 (1998) ("A tangible employment  action constitutes a significant change in employment status,  such as hiring, firing, failing to promote, reassignment with  significantly different responsibilities, or a decision causing a  significant change in benefits.").


30
Plaintiff contends that she suffered six different acts of  retaliation.  First, she alleges that Ms. Esserman, Ms. Fredericks, and Ms. Taylor, of the General Counsel's Office,  interfered with and attempted to block her nomination for a  Presidential Rank Meritorious Award.  However, Ms. Stewart successfully obtained this Award for which she was nominated.  Even if the Court accepts as true Ms. Stewart's  allegation that the members of the General Counsel's Office  attempted to block her nomination and selection for this  award, Title VII does not provide relief for victims of attempted retaliation.  Ms. Stewart suffered no adverse employment action as a result of any interference by Esserman,  Fredericks, and Taylor.


31
Second, plaintiff alleges that Esserman, Fredericks, and  Taylor caused her removal from a panel established to select  and interview candidates for the position of Director of the  Office of Civil Rights.  The D.C. Circuit has held that minor  changes in work-related duties or opportunities do not constitute an actionable injury unless they are accompanied by  some other adverse change in the terms, conditions or privileges of employment.  See Brown, 199 F.3d at 457 (holding  that lateral transfer or the denial thereof, without more, does  not constitute an adverse employment action);  Mungin v.  Katten Muchin & Zavis, 116 F.3d 1549, 1557 (D.C Cir. 1997)  ("changes in assignments and work-related duties do not  ordinarily constitute adverse employment decisions if unaccompanied by a decrease in salary or work hour changes"). "Mere inconveniences and alteration of job responsibilities  will not rise to the level of adverse action."  Childers v. Slater, 44 F. Supp. 2d 8, 19 (D.D.C. 1999).  Even accepting as  true, as we must at this stage, Ms. Stewart's allegation that  her removal from the panel was an act of reprisal, this does  not rise to the level of an adverse employment action as  contemplated by Title VII, because there was no change in  Ms. Stewart's job position, grade, pay, or benefits.


32
Third, plaintiff claims that Esserman, Fredericks, and Taylor interfered with and delayed her appointment as Acting  Deputy Assistant Secretary for Administration and caused  her responsibilities and duties in that job to be diminished. Again, however, Ms. Stewart successfully achieved the position of Acting Deputy Assistant Secretary.  Even if the three  OGC members had succeeded in denying Ms. Stewart this  designation, the D.C. Circuit has held that this type of  temporary designation is not one of the terms, conditions, or  privileges of employment contemplated by Title VII.  See  Taylor v. FDIC, 132 F.3d 753, 764 (D.C. Cir. 1997) (interpreting identical language in a Whistleblower Act in light of Title  VII precedent).  Because denial of this type of temporary  designation is not an adverse employment action, mere interference with or delay of such a designation cannot be a  cognizable harm under Title VII.  Plaintiff also claims that  the three members of OGC caused her duties and responsibilities as Acting Deputy Assistant Secretary to be diminished. However, because, according to Taylor, the outright denial of  a temporary position cannot constitute an adverse employment action, diminished responsibilities in that position cannot be sufficient to state a claim for retaliation under Title  VII.


33
Fourth, Ms. Stewart contends that the three OGC members intentionally and perfidiously created the appearance  that the plaintiff and her staff were involved in violations of  court orders and obstruction of justice.  Plaintiff appears to  allege that her public perception was damaged by the actions  of Esserman, Fredericks, and Taylor.  However, this claim is  not pled with particularity.  Moreover, this Court has held  that "false accusations without negative employment consequences are not employment decisions actionable under Title  VII."  Childers, 44 F. Supp. 2d at 20.  Furthermore, public humiliation or loss of reputation does not constitute an adverse employment action under Title VII.  See Spring v.  Sheboygan Area School Dist., 865 F.2d 883, 885 (7th Cir.  1989);  Probst v. Reno, 2000 WL 1372872 (N.D. Ill. Sept. 22,  2000);  Wanamaker v. Columbian Rope Co., 907 F. Supp. 522,  535 (N.D.N.Y. 1995), aff'd, 108 F.3d 462 (2d Cir. 1998). Plaintiff has not alleged any adverse employment action  resulting from her being unfairly blamed for violations of  court orders or obstruction of justice which would constitute  retaliation under Title VII.


34
Fifth, Ms. Stewart alleges that Esserman, Fredericks, Taylor retaliated against her by preparing and publicly issuing a  report on the Cordoba matter that falsely implicated Ms.  Stewart and her staff in wrongdoing.  This Court has held  that formal criticisms or reprimands, without additional disciplinary action such as a change in grade, salary, or other  benefits, do not constitute adverse employment actions.  See  Childers, 44 F. Supp. 2d at 20.  Plaintiff has not alleged that  the report of the Cordoba matter in any way affected her job  performance ratings or the conditions of her employment. Because this report had no effect on Ms. Stewart's pay,  benefits, or privileges, it cannot be considered an adverse  employment action under Title VII.


35
Finally, Ms. Stewart alleges that Esserman, Fredericks,  and Taylor retaliated against her by refusing to cooperate  with the EEOC investigation of her complaint against Mr.  DeGeorge, resulting in a delay in the issuance of a final  decision on her administrative complaint.  The D.C. Circuit  has held that an adverse personnel action under Title VII  must have some negative consequences with respect to the  plaintiff's employment.  See Jolly v. Listerman, 672 F.2d 935,  953 (D.C. Cir. 1982);  Childers, 44 F. Supp. 2d at 19.  Therefore, this Court has concluded that, because an agency's  failure to issue a final decision on a plaintiff's EEO complaint  within 60 days has no discernable negative consequences for  plaintiff's employment, it is not an actionable adverse action. Kilpatrick v. Riley, 98 F. Supp. 2d 9, 24 (D.D.C. 2000). Furthermore, if the agency fails to issue a timely final  decision, plaintiff has the right to file suit in district court  after 180 days from the date of the filing of the administrative complaint.  See id.  Like the plaintiff in Kilpatrick, Ms.  Stewart had the option of filing a civil action in district court  if she were dissatisfied with the agency's handling of her  administrative complaint.  Moreover, the delay in adjudicating the complaint had no impact on Ms. Stewart's grade, pay,  or benefits.  Therefore, even if the Court assumes that IGC  members refused to cooperate with the EEOC investigation,  this action had no materially adverse consequences for Ms.  Stewart's employment.

CONCLUSION

36
For the foregoing reasons, the Court concludes that the  plaintiff has failed to establish a prima facie case with respect  to either hostile work environment or retaliation under Title  VII.  Accordingly, judgment is entered for the defendant.  A  separate order accompanies this Memorandum Opinion.



Notes:


1
  At a hearing before this Court on September 5, 2000, plaintiff's counsel made clear that plaintiff was not relying on the  evidence set forth in p 9 of her complaint to make a claim for sexual  harassment.  Further, in plaintiff's Opposition to Defendant's Motion to Dismiss, at 11-12 (filed on June 30, 2000), plaintiff's counsel  stated that plaintiff was seeking damages based on the May 3, 1996  telephone conversation only ("The basis of her claim -both at the  administrative level and before this Court -was and remains the  hostile work environment created by DeGeorge as demonstrated by  the abusive and violent and discriminatory language he used against  Ms. Stewart during the May 3, 1996 telephone conversation.").  On  the basis of these explicit representations, at the September 5  hearing this Court put plaintiff on clear notice:
The basis of [plaintiff's] lawsuit is May 3rd.  They are standing on the position that that event constitutes sexual harassment. And if they are wrong as a matter of law or factually, then so be it.  They are not entitled to recover.
Transcript, at 25-26.